Citation Nr: 1427758	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a right hallux valgus deformity.

(The issue of an initial compensable rating for right ear hearing loss is addressed in a separate decision under the same docket number)

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for right hallux valgus deformity and assigned an initial noncompensable rating.

As the appeal involves disagreement with initial rating assigned following the grant of service connection for a right hallux valgus deformity, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2011, the Veteran provided testimony before another Acting Veterans Law Judge (AVLJ) limited to the issue of entitlement to a compensable rating for right ear hearing loss.

In April 2013, the Board remanded the instant claim to allow a VA hearing to be scheduled.

In August 2013, the Veteran provided testimony before the undersigned AVLJ at a hearing (Videoconference) limited to the issue listed on the title page.  A hearing transcript has been associated with the claims file.  

As the instant claim only involved testimony before one AVLJ, the Veteran need not be offered the opportunity of another hearing.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in light of different claims involving different AVLJs, the Board will address both issues in separate decisions.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2013; such records were considered in the May 2013 supplemental statement of the case (SSOC).  The remaining adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any relevant documents at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right hallux valgus deformity manifests as complaints of pain and constant tenderness with objective evidence of a valgus deformity at the metatarsophalangeal (MTP) joint at 25 degrees of angulation, exostosis at the medial aspect of the first MTP joint, a second toe that overlapped with the great toe and a bunion, and approximates a moderate foot injury.

2.  For the entire appeal period, the Veteran's right hallux valgus deformity does not result in pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, clawfoot, malunion/nonunion of tarsal/metatarsal bones, weakfoot or muscle atrophy of the foot and does not approximate amputation with removal of the metatarsal head or a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for right hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.71a, Diagnostic Codes 5280, 5284 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the initially assigned rating for the service-connected right hallux valgus deformity, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for right hallux valgus was granted and an initial rating was assigned in the August 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records and the VA examination report have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, during the Veteran's August 2013 hearing, he reported that he did not receive current treatment for his service-connected right hallux valgus deformity.

Additionally, the Veteran was afforded a VA examination in August 2010 to determine the nature and severity of his right hallux valgus deformity.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right hallux valgus deformity as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the August 2010 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher initial rating and no further examinations are necessary.  

As indicated in the Introduction, the Board previously remanded this case in April 2013 in order to afford the Veteran his requested Videoconference hearing.  In August 2013, the Veteran testified before the undersigned AVLJ via video-conference.  Therefore, the Board finds that the AOJ has substantially complied with the August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran also offered testimony before the undersigned AVLJ at a Board hearing in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2013 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his right hallux valgus deformity, to include any symptoms during flare-ups of the disability and the impact such has on his daily life.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Analysis

The Veteran generally contends that the severity of his right hallux valgus deformity warrants a compensable rating.

This disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, which pertains to unilateral hallux valgus.  Specifically, such provides for a 10 percent rating for unilateral hallux valgus if operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of Diagnostic Code 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.

Under the diagnostic code for foot injuries, a 10 percent rating is awarded for a moderate foot injury; a 20 percent rating is awarded for a moderately severe foot injury; and, a 30 percent rating is awarded contemplates severe foot injury.  38 C.F.R. §4.71a, Diagnostic Code 5284.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity.  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Historically, the Veteran was first evaluated for right great toe swelling and erythema in December 1966.  He was given an initial impression of right great toe arthritis.  However, an x-ray examination was negative.  He was next seen for right foot pain in April 1968, which was attributed as probably due to flat feet.

The Veteran filed his service connection claim for a right foot disability in March 2010, reporting that he was having difficulty getting shoes to fit due to his disability.  A March 2010 VA clinic record reflected the Veteran's report of a right MTP joint which had been very tender the previous day.  On examination, the Veteran walked with an antalgic gait.  He had a right great toe valgus deformity at the MTP with overlying redness, warmth and swelling consistent with (c/w) the left great toe.  His right MTP was only mildly tender to palpation with the rest of the foot appearing normal.  He was given impressions of gout and bunion.  He was referred to podiatry for evaluation and treatment options, including surgery.  An x-ray examination revealed a hallux valgus deformity with soft tissue swelling medially at the first MTP, and extensive vascular calcifications.  He was then given assessments of hallux valgus with bunion, and gouty arthritis.  His treatment included Tridensity foot orthotics, diet restrictions for gout, and periodic checks of serum uric acid.

An August 2010 VA examination report reflects the Veteran's complaints of pain at the right metatarsophalangeal (MTP) joint that was worse if he bumped or struck it.  Other symptoms were reported to include heat, redness and stiffness without swelling, fatigability, weakness or lack of endurance.  He reported that surgery to his right MTP joint had been recommended but that he declined it.  Current treatment included the use of non-steroidal anti-inflammatory (NSAIDs) medication, rest, elevation and the use of an orthotic insert, all with partial relief.  Flare-ups were reported to prevent the Veteran from standing for more than a few minutes and walking less than one mile.

Physical examination conducted during the August 2010 examination found a valgus deformity of the first MTP joint at 25 degrees angulation with exostosis of the medial aspect of the first MTP joint.  The second toe was found to overlap the great toe and there was evidence of abnormal weight-bearing from an unusual shoe wear pattern.  Examination was negative for callouses, skin breakdown, painful motion, swelling, tenderness, instability, weakness, hammertoes or a skin or vascular foot abnormality.  There was also no evidence of pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the foot or other foot deformity found.  An accompanying X-ray revealed a hallux valgus deformity.

By rating decision dated August 2010, the RO granted service connection for right hallux valgus deformity and assigned an initial noncompensable rating under Diagnostic Code 5280.

During an August 2013 hearing, the Veteran testified that the size of his bunion had increased and that he had to purchase a larger shoe as a result.  He experienced flare-ups of pain every five to six months and that such flare-ups lasted a week at most.  Although surgery to his right foot had been recommended, he had not yet undergone it due to the extended recovery time.  His smaller toe crossed over his big toe, causing a callous or bunion to develop on the side.  This bunion was always tender to the touch.

The Board finds that, for the entire appeal period, Veteran's right hallux valgus deformity manifests as complaints of pain and tenderness with objective evidence of a valgus deformity of the first MTP joint at 25 degrees of angulation and the second toe that overlapped with the great toe.  Exostosis was also noted at the medial aspect of the first MTP joint.  During his August 2013 hearing, the Veteran reported that he experienced constant tenderness in his foot that increased when it was bumped and that he had not undergone surgery.  He also reported in his August 2010 examination that his ability to walk and stand were limited by his right hallux valgus deformity.  Finally, the Veteran has reported that surgery to his hallux valgus had been recommended, but that he had not yet undergone the procedure due to the extended recovery time.  This evidence does not demonstrate that service-connected hallux valgus was severe enough to be equivalent to amputation of the great toe; therefore, a rating of 10 percent under Diagnostic Code 5280 cannot be assigned.   

However, the Board notes the Court's finding in Butts v. Brown, 5 Vet. App. 532 (1993) that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

At his hearing in August 2013, the Veteran primarily reported a right foot bunion which was constantly painful, particularly when bumped.  He also described a history of pain flares every five to six months, but no flares recently.  Notably, the March 2010 exacerbation of pain was partly attributed to gouty arthritis, which is not service-connected and may not be considered in this rating evaluation.

Here, the Veteran's right foot bunion has been caused by a hallux valgus deformity with the second toe overlapping the great toe and the presence of an exostosis.  Given the overall musculoskeletal nature of this right great toe disability, the Board finds that the disability should be rated under Diagnostic Code 5284 for other injuries of the foot.  

In this regards, the Board finds that the Veteran's right hallux valgus deformity symptoms closely approximate a moderate foot injury, but no more, under Diagnostic Code 5284 and finds that a 10 percent rating is warranted.  In this respect, the Veteran's right hallux valgus deformity has resulted in a gait abnormality causing abnormal shoe wear and ultimately requiring the use of orthotic shoes.  The right great toe deformity has resulted in a bunion formation which is tender to touch.  Thus, a 10 percent rating is warranted for the entire appeal period.

However, the Board finds that the criteria for a rating greater than 10 percent is not warranted for any time during the appeal period as it cannot be said that the right hallux valgus more nearly approximated a moderately severe foot injury so as to warrant a higher rating.  Rather, the clinical evidence demonstrates that, while there was a hallux valgus deformity, an overlapping second toe, bunion and pain, there was no painful motion, swelling, instability or weakness.  The August 2010 VA examination noted that the Veteran's symptoms were partially relieved by the use of NSAIDs, elevation and rest.  The Veteran has also reported being able to able to walk more than one-quarter of a mile and stand for a few minutes during the August 2010 VA examination.  

Although the term "moderately severe" is not defined, given the findings of pain, the Board finds that this description does not reflect an overall moderately severe foot disability.  At his hearing in August 2013, the Veteran described flares of disability which were infrequent in nature and lasting only approximately one week in duration - and some of those may be attributable to nonservice-connected gouty arthritis.  As for the painful bunion formation, when asked if he would have any walking limitations if he did not have a co-existing hip disability, the Veteran "[n]ot really."  Thus, when considering functional impairment on use under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's overall disability level does not meet, or more nearly approximate, a "moderately severe" foot injury.

Moreover, under the so-called "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of Diagnostic Code 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal and a rating of 30 percent is warranted for amputation with removal of the metatarsal head.  However, there are no clinical findings during the period of the appeal which show that his disability manifests symptoms and impairment that would be equivalent to the amputation of the metatarsal head.  Indeed, despite his symptoms of a hallux valgus deformity with pain, exostosis of the medial aspect of the first MTP joint and an overlapping second toe, the Veteran nonetheless retains range of motion without pain.  There was also no evidence of swelling, instability or weakness found on objective examination in August 2010.  The impairment due to his service-connected right hallux valgus deformity is not in excess of that contemplated by a 10 percent rating under Diagnostic Code 5171. 

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Veteran is not service-connected for flatfeet, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a weakened foot as documented in the VA examination report and the Veteran's subjective reports; therefore, consideration of Diagnostic Codes 5277 through 5283 are not warranted.  

In addition, the Board has considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's right hallux valgus deformity.  As discussed above, the symptoms associated with the Veteran's disabilities - namely pain, the hallux valgus deformity, the overlapping second toe and the bunion formation - are contemplated in the application of Diagnostic Code 5284 which does not contain any limitations regarding the symptoms of disability which may be considered.  Any additional separate rating related to the feet under Diagnostic Codes 5276 through 5283 would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A.             § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.  Moreover, as previously discussed, the Veteran does not have flatfeet, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or a weakened foot which could, potentially, support the award of a separate rating in this case.

The Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected right hallux valgus; however, the Board finds that his symptomatology has been stable during the course of this appeal except for an exacerbation of pain in March 2010 which was partially attributable to nonservice-connected gout.  Therefore, assigning staged ratings for such disability is not warranted.

In so holding, the Board has found the Veteran's report of right foot symptoms and limitations to be credible and consistent with the evidentiary record.  His complaints of a painful bunion have been relied upon, in part, to award increased compensation.  However, to the extent that he argues a higher level of disability, the Board places greater probative weight to the findings of VA clinicians who have greater expertise and training than the Veteran in identifying and describing the impairments caused by the right hallux disability.  The Board specifically observes that the Veteran's description of disability flares appears to be, in part, related to episodes of gout which is not service-connected.  See March 2010 VA clinic record.  The examiner's description of gout symptoms as opposed to right hallux valgus symptoms greatly outweighs the Veteran's own personal opinion as to the etiology of his right toe swelling and joint pain at that clinic visitation.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hallux valgus deformity with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that is not addressed by the rating schedule.  In this regard, the Veteran's current symptoms - namely a valgus deformity at the first MTP joint with pain, stiffness, toe crossing and a bunion - are contemplated under the currently assigned rating under Diagnostic Code 5284, which allows for consideration of all symptoms, and fully address his symptomatology.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran reported in the August 2005 VA examination that he had retired in August 2004 due to age or duration of work.  He does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.  

Accordingly, giving the Veteran the benefit of the doubt, an initial 10 percent rating, but no higher, is warranted for his right hallux valgus deformity.  The benefit of the doubt has been resolved in his favor to this extent.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

An initial 10 percent rating for a right hallux valgus deformity is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
T. MAINELLI	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


